Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The application has been amended as follows: claims 1 -9, 12-13, 15, 17, 31-38 and Claims 7-9, 17, and 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group. Thus, claims 1-6, 12-13, 15, 34-38 are examined below.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
For an example, the abstract, line 1 recites “A cutting tool…” and later recites “A miter saw” that is confusing and unclear what the abstract is actually being disclosed. Applicant is requested to amend a way to help readers in deciding whether there is a need for consulting the full patent text for details. For an example, the unnecessary information is suggested to be deleted, perhaps “A cutting tool capable of positioning a third pulley with high accuracy is provided.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN2880337Y and Translation) in view of Whelan (US 2010/0105301 A1).
Regarding claim 1, Wang shows a cutting tool (a miter saw, Figures 2-3) comprising:
a motor (Para. 7 of Translation recites “the armature power” or “the motor, Figures 1-3) having a motor shaft (an armature shaft 21, Figure 3) configured to be drivingly rotated; 
a first pulley (4, Figure 3) provided at the motor shaft and rotatable integrally with the motor shaft; 
a countershaft (an intermediate shaft 10, Figure 3) rotatably driven in accordance with a rotation of the motor shaft (Figure 3 and Paras, 22-23 and Figure 3); 
a second pulley (22) and a third pulley (23), those provided at the countershaft (Figure 3); 

an output shaft (18) having a mount portion (Figures 1-3, there is an portion of the output shaft 18 that secures or attaches a saw blade 20 as disclosed in the Translation, Para. 9, line 2 recites “the saw blade is fixed on the output shaft” and Para. 21, line 4 recites “the output shaft 18 where the saw blade is located” and Figures 1-3) to which a cutter blade (the saw blade) is attachable;
a fourth pulley (15, Figure 3) provided at the output shaft;
a second belt (72, Figure 3) looped under tension over the third pulley (23) and the fourth pulley (15) to transmit the rotation of the countershaft to the output shaft (Figure 3);
Looking at Wang’s Figure 3, Examiner notes that there are many bearings (see Figures 3 below and a bearing 2 as disclosed in the Translation, Para. 21, the last line recites “a bearing 2”) and Examiner also notes that as the claim 1 is written, the first and second bearings are defined below.
a first bearing member (Figure 3, reproduced herein below) rotatably supporting the countershaft and positioned between the second pulley and the third pulley;
a second bearing member (the bearing 2) rotatably supporting the motor shaft and positioned between the motor and the first pulley and
a support base (Figure 3 below, reproduced herein below) having a first portion supporting the first bearing member and a second portion (Figure 3 below, reproduced herein below) supporting the second bearing member, the support base being formed integrally by the first portion and the second portion (Figure 3, all housing parts or supporting parts are securely mounted or integrally formed together),
wherein the first portion has a support portion (Figure 3 below, reproduced herein below) supporting the first bearing member, and a guide portion (as the limitation is written, it does not provide any structure or a guidance to help a reader to understand what it is guiding for, therefore, Wang’s Figure 3, reproduced herein below, the “guide” portion that appears to has a large inner diameter for helping rotating or guiding the pulley 22 and the belt 71) that appears to have an inner diameter greater than an inner diameter of the support portion (see the zoom-in in the Figure 3 below).

    PNG
    media_image1.png
    884
    1257
    media_image1.png
    Greyscale

However, Examiner notes that Wang’s Figure 3 shows a two-dimension drawing. If one was to argued that Wang’s Figure 3 does not clearly show an inner diameter of the guide portion greater than an inner diameter of the support portion, then see Whelan’s circular cutting device (Figure 5) including a circular blade (16, Figure 5) and a supporting base (shoulders 22, 24) including a support portion or a small circular recess (109, Figures 5-7) for respectively supporting circular bearings (84, Figures 5-8) and a guide portion or a large circular recess (105a, Figure 6) for a large diameter part (a gear 82 and a belt  56, Figures 5-6 and Para. 47 recites “the proximal bearing recess 109 is configured to receive a corresponding one of the pair of proximal bearings 84”), wherein an inner diameter of the guide portion greater than an inner diameter of the support portion (Figure 6, an inner diameter of the recess 109 is greater an inner diameter of the sidewall 105a of the recess 105). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the support base of Wang to have a guide portion and a support portion, such that an inner diameter of the guide portion greater than an inner diameter of the support portion, as taught by Whelan, since this is an alternative known way to have recesses for fixedly supporting a bearing and a belt in a support base.
Regarding claim 35, Wang shows a cutting tool (a miter saw, Figures 2-3) comprising:
a motor (Para. 7 of Translation recites “the armature power” or “the motor, Figures 1-3) having a motor shaft (an armature shaft 21, Figure 3) configured to be drivingly rotated; 
a first pulley (4, Figure 3) provided at the motor shaft and rotatable integrally with the motor shaft; 
a countershaft (an intermediate shaft 10, Figure 3) rotatably driven in accordance with a rotation of the motor shaft (Figure 3 and Paras, 22-23 and Figure 3); 
a second pulley (22) and a third pulley (23), those provided at the countershaft (Figure 3); 
a first belt (71, Figure 3) looped under tension over the first pulley (4) and the second pulley (22) to transmit the rotation of the motor shaft to the countershaft;
an output shaft (18) having a mount portion (Figures 1-3, there is an portion of the output shaft 18 that secures or attaches a saw blade 20 as disclosed in the Translation, Para. 9, line 2 recites “the saw blade is fixed on the output shaft” and Para. 21, line 4 recites “the output shaft 18 where the saw blade is located” and Figures 1-3) to which a cutter blade (the saw blade) is attachable;
a fourth pulley (15, Figure 3) provided at the output shaft;
a second belt (72, Figure 3) looped under tension over the third pulley (23) and the fourth pulley (15) to transmit the rotation of the countershaft to the output shaft (Figure 3);
Looking at Wang’s Figure 3, Examiner notes that there are many bearings (see Figures 3 below and a bearing 2 as disclosed in the Translation, Para. 21, the last line recites “a bearing 2”) and Examiner also notes that as the claim 35 is written, the first and second bearings are defined below and different than claim 1.
a first bearing member (Figure 3, reproduced herein below) rotatably supporting the countershaft;
a second bearing member (Figure 3, reproduced herein below) rotatably supporting the output shaft and
a support base (Figure 3, reproduced herein below) having a first portion supporting the first bearing member and a second portion (Figure 3 below, reproduced herein below) supporting the second bearing member,
wherein the first portion has a support portion (Figure 3 below, reproduced herein below) supporting the first bearing member, and a guide portion (as the limitation is written, it does not provide any structure or a guidance to help a reader to understand what it is guiding for, therefore, Wang’s Figure 3, reproduced herein below, the “guide” portion that has a large inner diameter for guiding and receiving a large diameter of portion of the output shaft as seen in Figure 3 below) that appears to have an inner diameter greater than an inner diameter of the support portion (see the zoom-in in the Figure 3 below).

    PNG
    media_image2.png
    888
    1051
    media_image2.png
    Greyscale

However, Examiner notes that Wang’s Figure 3 shows a two-dimension drawing. If one was to argued that Wang’s Figure 3 does not clearly show an inner diameter of the guide portion greater than an inner diameter of the support portion, then see Whelan’s circular cutting device (Figure 5) including a circular blade (16, Figure 5) and a supporting base (shoulders 22, 24) including a support portion or a small circular recess (109, Figures 5-7) for respectively supporting circular bearings (84, Figures 5-8) and a guide portion or a large circular recess (105a, Figure 6) for a large diameter part (a gear 82 and a belt  56, Figures 5-6 and Para. 47 recites “the proximal bearing recess 109 is configured to receive a corresponding one of the pair of proximal bearings 84”), wherein an inner diameter of the guide portion greater than an inner diameter of the support portion (Figure 6, an inner diameter of the recess 109 is greater an inner diameter of the sidewall 105a of the recess 105). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the support base of Wang to have a guide portion and a support portion, such that an inner diameter of the guide portion greater than an inner diameter of the support portion, as taught by Whelan, since this is an alternative known way to have recesses for fixedly supporting a bearing and a large diameter part of the output shaft in a support base.
Regarding claim 36, the modified tool of Wang shows that a step is formed by the support portion and the guide portion (Figure 3 of Wang  above and the discussion of the support and guide portions in claim 35 above, there is a step is formed by the support and guide portions).
Regarding claim 37, the modified tool of Wang shows all of the limitations as stated in claim 35 above including the support base (Figure 3 of Wang, reproduced herein above) having the first portion supporting the first bearing member and the second portion (Figure 3 of Wang, reproduced herein above) supporting the second bearing member, and 
wherein the second portion has the support portion supporting the second bearing member, and the guide portion (see the discussion of the “guide” portion in claim 35 above) that has an inner diameter greater than an inner diameter of the support portion (see the modification in claim 35 above).
Regarding claim 38, the modified tool of Wang shows that a step is formed by the support portion and the guide portion (see the discussion of “step” in claim 36 above).
Claims 1-4, 12-13, 15, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura (JP 2010274391, published 12/09/2010, and Translation) in view Wang and Whelan.
Regarding claim 1, Imamura shows a cutting tool (a miter saw, Figure 3) comprising:
a motor (50) having a motor shaft (500) configured to be drivingly rotated; 
a first pulley (600, Figure 3) provided at the motor shaft and rotatable integrally with the motor shaft; 
a countershaft (605, Figure 3) rotatably driven in accordance with a rotation of the motor shaft (Figure 3); 
a second pulley (604) and a third pulley (606), those provided at the countershaft (Figure 3); 
a first belt (602a, Figure 3) looped under tension over the first pulley (600) and the second pulley (604) to transmit the rotation of the motor shaft to the countershaft;
an output shaft (a saw blade shaft 322a) having a mount portion (Figure 3, there is an portion of the shaft 322a that secures or attaches a saw blade 32) to which a cutter blade (the saw blade 32) is attachable;
a fourth pulley (610, Figure 3) provided at the output shaft;
a second belt (608, Figure 3) looped under tension over the third pulley (606) and the fourth pulley (610) to transmit the rotation of the countershaft to the output shaft (Figure 3);
a second bearing member (Figure 3 below) rotatably supporting the motor shaft and positioned between the motor and the first pulley and
a support base (34, Figure 3) having a first portion (Figure 3 below) and a second portion (Figure 3 below) supporting the second bearing member, the support base being formed integrally by the first portion and the second portion (see Figure 3 below and moreover, all housing parts or supporting parts are securely mounted or integrally formed together).
However, Imamura fails to show a first bearing member (a bearing member) rotatably supporting the countershaft and positioned between the second pulley and the third pulley, wherein a first portion supports the first bearing member, wherein the first portion has a support portion supporting the first bearing member and a guide portion having an inner diameter greater than an inner diameter of the support portion.
Wang shows the similar cutting tool (see the discussion in claim 1 “Wang in view of Whelan” above) that has the first bearing member (Figure 3 of Wang above) rotatably supporting the countershaft and positioned between the second pulley and the third pulley, the first portion supporting the first bearing member, wherein the first portion has the support portion supporting the first bearing member and the guide portion that appears to have an inner diameter greater than an inner diameter of the support portion (see the discussion in claims 1, 35-38 above).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have had a first bearing member rotatably supporting the countershaft and positioned between the second pulley and the third pulley, as taught by Wang’s figure 3 to the Imamura’s tool, in order to increase supporting the countershaft and allow the countershaft to be smoothly rotated.
With regards to “the guide portion having an inner diameter greater than an inner diameter of the support portion”, Examiner notes that Wang’s Figure 3 shows a two-dimension drawing. If one was to argued that Wang’s Figure 3 does not clearly show an inner diameter of the guide portion greater than an inner diameter of the support portion, then see Whelan’s circular cutting device (Figure 5) including a circular blade (16, Figure 5) and a supporting base (shoulders 22, 24) including a support portion or a small circular recess (109, Figures 5-7) for respectively supporting circular bearings (84, Figures 5-8) and a guide portion or a large circular recess (105a, Figure 6) for a large diameter part (a gear 82 and a belt  56, Figures 5-6 and Para. 47 recites “the proximal bearing recess 109 is configured to receive a corresponding one of the pair of proximal bearings 84”), wherein an inner diameter of the guide portion greater than an inner diameter of the support portion (Figure 6, an inner diameter of the recess 109 is greater an inner diameter of the sidewall 105a of the recess 105). 
Therefore, based on teachings of Wang and Whelan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the support base of Imamura’s tool to have a guide portion and a support portion, as taught by Wang, such that an inner diameter of the guide portion greater than an inner diameter of the support portion, as taught by Whelan, since this is an alternative known way to have recesses for fixedly supporting a bearing and a belt in a support base.
In doing so, the modified tool of Imamura shows the first portion supporting the first bearing member, wherein the first portion has a support portion supporting the first bearing member and a guide portion having an inner diameter greater than an inner diameter of the support portion (Figure 3 of Wang above and Figure 6 of Whelan).
Regarding claim 2, the modified device of Imamura shows a third bearing member (66b, Figure 3 of  Imamura) rotatably supporting the countershaft and positioned opposite to the second pulley (604, Figure 3 of Imamura)  relative to the third pulley (606, Figure 3 of Imamura) and
a first support member (62, Figure 3 of Imamura) attached to the support base and supporting the third bearing member (66b, Figure 3 of Imamura).
Regarding claim 3, the modified device of Imamura shows a second support member attached to the support base (Figure 3 of Imamura below); 
a fourth bearing member (68a, Figure 3 of Imamura. Please notes that all parts are directly or indirectly supported in the cover 34 and the case 52a) supported to the support base and rotatably supporting the output shaft; and 
a fifth bearing member (68b) supported to the second support member (Figure 3 of Imamura below) and rotatably supporting the output shaft,
wherein the second support member is positioned opposite to the support base relative to the first support member (Figure 3 of Imamura below, the 2nd support member is opposite the 1st portion of the support base relative to the first support member or the tensioner 62).
Regarding claim 4, the modified device of Imamura shows that the first pulley (600, Figure 3 of Imamura) has a diameter smaller than that of the second pulley (604, Figure 3 of Imamura), but the modified device of Imamura fails to show the third pulley (606) has a diameter smaller than that of the fourth pulley (610). See the embodiment of Imamura’s Figure 3.
However, in the embodiment of figure 7 of Imamura also shows that the third pulley (606) has a diameter smaller than that of the fourth pulley (610, Figure 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the transmission mechanism of Imamura’s embodiment (Figure 3) to have a diameter of the third pulley smaller than that of the fourth pulley, as taught by, Imamura’s embodiment (Figure 7), in order to allow the manufacturer to alternatively produce miter saws having different cutting speeds and torques.
In doing so, the first pulley and the second pulley provide a reduction ratio higher than that provided by the third pulley and the fourth pulley (see a diameter ratio of the 1st and 2nd pulleys and a diameter ratio of the 3rd and 4th pulleys in Figure 7 of Imamura).
Regarding claim 12, the modified device of Imamura shows that the second support member comprises a first support portion (Figure 3 below) supporting the fifth bearing member (68b, see Figure 3 of Imamura), and a second support portion supporting the third bearing member (see Figure 3 of Imamura below, the 2nd support portion supports the bearing member 66b), the first support portion and the second support portion being differently constructed from each other (Figure 3 of Imamura below, the 1st and the 2nd support portions are different shapes).
Regarding claim 13, the modified device of Imamura shows that the first support member (the plate 62 of Imamura) comprises a first positioning portion (a top hole for a top screw 622 or a portion of the 1st support member or the plate 62 that secures and positions the plate 62 and the bearing 66b, Figure 3 of Imamura below) to fix a position of the first support portion in a radial direction of the output shaft (Figure 3 of Imamura below).
Regarding claim 15, the modified device of Imamura shows that the first support portion comprises a second positioning portion (a bottom hole for a bottom screw 622 or a portion of the 1st support member or the plate 62 that secures and positions the plate 62 and the bearing 66b, Figure 3 of Imamura below) to fix a position of the second support portion in a radial direction of the countershaft (Figure 3 of Imamura below).
Regarding claim 34, the modified device of Imamura shows that the first belt is a V belt (Figure 12 of Imamura) and wherein the first pulley and the second pulley are V pulleys (Figures 3 and 12).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Wang, Whelan, and in view of Okumura et al (US 2007/0256300) hereinafter Okumura.
Regarding claim 5, the modified device of Imamura shows all of the limitations as stated above except that the second belt is a timing belt and the third and fourth pulleys are timing pulleys.
Okunura shows a saw machine (Figures 1-4) including a drive unit (16), first and second timing pulleys (72, 74, Figure 2) for driving a timing belt (26, Para. 48) for directly rotating a saw blade (36).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the second belt and third and fourth pulleys, which are directly rotate the saw blade of Imamura to have a timing belt and timing pulleys, as taught by Okunura, in order to allow the transmission mechanism to transmit rotation torques and speeds more efficiency and prevent a slip between the belt and pulleys from occurring.
Regarding claim 6, the modified device of Imamura shows that the first belt is a V belt (see the discussion in claim 34 above) and wherein the first pulley and the second pulley are V pulleys (see the discussion in claim 34 above).

    PNG
    media_image3.png
    885
    719
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 12-13, 15, 34-38 have been considered but are moot because the new ground of rejection does not apply in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended to claims and the specification, the specification objections as set forth in the office action mailed on 06/11/2021 is mooted. 
However, if Applicant believes that the claimed invention’s tool different from the prior art’s tool or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        1/24/2022